Filed 9/22/22 P. v. Milligan CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B313515
                                                             (Super. Ct. No. 1176446)
     Plaintiff and Respondent,                               (Santa Barbara County)

v.

RONALD MILLIGAN,

     Defendant and Appellant.



      In an unpublished opinion filed on May 29, 2008, we
affirmed Ronald Milligan’s judgment of conviction. (People v.
Milligan, B192400 (Milligan).) He appeals from an order
denying a recommendation by the Secretary of the California
Department of Corrections and Rehabilitation (CDCR) to recall
his 2006 sentence and resentence him pursuant to Penal Code
section 1170, former subdivision (d)(1).1 The People concede that
we “should conditionally reverse the [order] and remand for



         1   All statutory references are to the Penal Code.
resentencing under the amended statute.” We accept the
concession and reverse.
                         Appellant’s Sentence
       A jury convicted appellant of second degree robbery (count
1 – § 211) and evading arrest with willful disregard for the safety
of persons or property (count 2 – Veh. Code, § 2800.2, subd. (a)).
“The trial court found that appellant had six prior ‘strike’
convictions or juvenile adjudications [and six prior serious felony
convictions] (§§ 667, subd. (a)(1), (e)(2)(A); 1170.12, subd.
(c)(2)(A), 1192.7, subd. (c)) and one qualifying prior prison term.
(§ 667.5, subd. (b).)” (Milligan, supra, slip opn. at p. 1.)
       Appellant’s sentence was as follows: “[O]n count 1
[robbery], an indeterminate term of life with a minimum
indeterminate term of 36 years, plus a determinate term of 31
years, composed of six, five-year [serious felony] enhancement
terms under section 667, subdivision (a)(1) and one, one-year
enhancement term under section 667.5, subdivision (b) for a total
term of 67 years to life. On count 2 [evading arrest], a
consecutive indeterminate term of life with a minimum
indeterminate term of 25 years, plus a determinate term of one
year under section 667.5, subdivision (b) for a total term of 26
years to life.” (Milligan, supra, slip opinion at p. 5.)
                 CDCR Secretary’s Recommendation
       The CDCR Secretary’s recommendation concerns the trial
court’s imposition of the six, five-year serious felony
enhancements, totaling 30 years, as to count 1 (robbery) pursuant
to section 667, subdivision (a)(1). The Secretary stated: “Courts
were previously barred from striking prior serious felony
convictions for purposes of enhancement under this section.
However, effective September 30, 2018, courts are now




                                2
authorized to exercise their discretion to strike prior serious
felony convictions for purposes of enhancement under this
section, or to strike the punishment for the enhancement under
this section, pursuant to section 1385. [¶] In light of the court’s
newfound authority to not impose a consecutive enhancement
pursuant to section 667, subdivision (a)(1) . . . I recommend that
[appellant’s] sentence be recalled and that he be resentenced in
accordance with section 1170, [former] subdivision (d).”
       At the time the Secretary made his recommendation,
section 1170, former subdivision (d)(1) provided that, after a
defendant has been sentenced to prison, “the court may . . . at
any time upon the recommendation of the secretary [of CDCR] . .
. recall the sentence and commitment previously ordered and
resentence the defendant in the same manner as if he or she had
not previously been sentenced, provided the new sentence, if any,
is no greater than the initial sentence.” “The CDCR
recommendation furnishes the court with jurisdiction it would
not otherwise have to recall and resentence and is ‘an invitation
to the court to exercise its equitable jurisdiction.’” (People v.
McMurray (2022) 76 Cal.App.5th 1035, 1040 (McMurray).)
             Trial Court’s Refusal to Recall the Sentence
       The judge who denied the Secretary’s recommendation to
recall appellant’s sentence was the same judge who had
sentenced him in 2006. The judge said, “The Court's very
familiar with this case. It has very particular facts.” The court
ruled, “Based upon the record before it and the Court’s
familiarity with this file,” “to recall the sentence would be futile,
because the Court would be unwilling to change the analysis in
any way from what was conducted back in 2006 and [the] totality




                                  3
[of the] circumstances in this case with respect to the [adverse]
determination on the Romero motion and three strikes
issues . . . .” The court was referring to its denial of appellant’s
request that the court dismiss the prior strikes in accordance
with People v. Superior Court (Romero) (1996) 13 Cal.4th 497.
       Amendment of Section 1170, Former Subdivision (d)(1)
                  and Addition of New Section 1172.1
        “Assembly Bill No. 1540 (2021-2022 Reg. Sess.) (Stats.
2021, ch. 719, §§ 1-7) (Assembly Bill 1540) came into effect on
January 1, 2022, and moved the recall and resentencing
provisions of former section 1170(d)(1) to new section 1170.03.”
(McMurray, supra, 76 Cal.App.5th at p. 1038.) Effective June 30,
2022, section 1170.03 was renumbered as section 1172.1 with no
change in text. (Stats. 2022, ch. 58, § 10.)
       “Assembly Bill 1540 . . . clarifies the required procedures
including that, when recalling and resentencing, the court
‘shall . . . apply any changes in law that reduce sentences or
provide for judicial discretion.’ (§ 117[2.1], subd. (a)(2).) Where,
as here, the CDCR recommends recall and resentencing, . . . there
is now a presumption in favor of recall and resentencing of the
defendant, ‘which may only be overcome if a court finds the
defendant is an unreasonable risk of danger to public safety [as
defined in subdivision (c) of section 1170.18].’ (§ 117[2.1], subd.
(b)(2).)” (McMurray, supra, 76 Cal.App.5th at p. 1040.)
       Section 1172.1, subdivision (a)(4) provides in part: “In
recalling and resentencing pursuant to this provision, the court
may consider postconviction factors, including, but not limited to,
the disciplinary record and record of rehabilitation of the
defendant while incarcerated, evidence that reflects whether age,
time served, and diminished physical condition, if any, have




                                 4
reduced the defendant’s risk for future violence, and evidence
that reflects that circumstances have changed since the original
sentencing so that continued incarceration is no longer in the
interest of justice.”
                      Appellant’s Age and Health
       Appellant claims he “is over 70 years old” and “suffers from
21 different diagnosed health conditions . . . . He takes 18
different medications” and “uses a wheelchair and a walker.”
                          People’s Concession
       Appellant maintains that pursuant to People v. Estrada
(1965) 63 Cal.2d 740, section 1172.1 applies retroactively to his
case. The People contend that Estrada is inapplicable: “In . . .
Estrada . . . the California Supreme Court held that, . . . when
the Legislature amends a penal statute so as to lessen the
punishment for a crime, courts should presume that it intends
the new law to apply to all judgments that are not yet final on the
statute’s operative date. [Citations.] Section 117[2.1], however,
is itself a procedural mechanism to permit resentencing on a final
judgment. [Citation.] As the Estrada presumption concerns only
nonfinal judgments, it does not logically govern in the context of
a procedural statute that applies to final judgments.”
       The People continue: “[C]onsiderations of judicial efficiency
counsel in favor of simply applying the new statutory terms
regardless of the merits of appellant’s present claims. Any
reconsideration of the recall request would necessarily be subject
to the new procedures specified in AB 1540. That would be the
case, for example, if this Court were to determine there was error
requiring remand, or, irrespective of any error, if the CDCR
simply reinitiated its recall request. Because under either
scenario it is likely that the CDCR’s recall request will eventually




                                 5
be considered under the terms of the new statute, there is little
point in litigating the claims of error raised in this appeal.”
                               Conclusion
       “Under the circumstances, the appropriate remedy is to
reverse and remand the matter, so that the trial court can
consider the CDCR's recommendation to recall and resentence
defendant under the new and clarified procedure and guidelines
of section 117[2.1].” (McMurray, supra, 76 Cal.App.5th at p.
1041.) We express no opinion whether appellant’s sentence
should be recalled or, if it is recalled, whether he should be
resentenced.
                               Disposition
       The order denying the CDCR Secretary’s recommendation
to recall appellant’s 2006 sentence and to resentence him is
reversed. The matter is remanded to the trial court for
reconsideration of the recommendation in light of new section
1172.1.
       NOT TO BE PUBLISHED.



                                                     YEGAN, Acting P. J.
We concur:

                 PERREN, J.*


                 BALTODANO, J.




*
 Retired Associate Justice of the Court of Appeal, Second Appellate District, assigned by the
Chief Justice pursuant to article VI, section 6 of the California Constitution.



                                                6
                   Timothy J. Staffell, Judge

            Superior Court County of Santa Barbara

               ______________________________


     Richard B. Lennon, Executive Director, Suzan E. Hier,
Anna Rea, Staff Attorneys, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Michael R. Johnsen, Supervising
Deputy Attorney General, Theresa A. Patterson, Deputy Attorney
General, for Plaintiff and Respondent.